DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 17-20 direct to a “computer-readable medium” which when using broadest reasonable interpretation would include ineligible subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 9, 13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al. – US 2021/0374605 (hereinafter Qian).
Re claim 1, Peterson discloses or implies the followings:
“a memory storing parameters of a global model; and a processing device in communication with the memory, the processing device configured to execute instructions to cause the apparatus to:” (para. 0092, 0094, 0096-0099; Fig. 13);
“obtain one or more updates, each update representing a respective difference between parameters of the global model and parameters of a respective local model learned at a respective client node;
apply random noise perturbation and normalization to each of the one or more updates to obtain one or more perturbed and normalized updates” (Fig. 2-4; para. 0027 -0029, 0032, 0037, 0038, 0039, wherein the federated learning is an iterative process in that when a clients receives the updated gradients from the server, the client can derive the difference between the current local  and the recently received (global) gradient from the server to retrain or update the local model; the gradients and the local differential privacy (LDP) noise teaches the claimed subject matter “apply random noise perturbation and normalization to each of the one or more updates to obtain one or more perturbed and normalized updates” (Note: also see the present application specification, para. 0057);

“update the parameters of global model by adding an aggregation of the one or more perturbed and normalized updates to the parameters of the global model” (para. 0035 – 0039 – Note: as indicated above, updating the gradient would include updating the parameters).
Qian differs from the claimed invention in that it does not explicitly discloses “store the updated parameters of the global model in the memory”.
However, such claimed subject matter would have been within the knowledge of one skilled in the art since to update the “parameter” (i.e. gradient), one would need have the knowledge of previous version and the current version; therefore, a storage or memory would be an obvious choice for such purpose; also, Qian suggests Fig. 13, elements 1304, 1306 would be sufficient for such purpose.
Re claims 9, 17, see corresponding claim 1.
Re claim 5, Qian further suggests “wherein the aggregation of the one or more perturbed and normalized updates is an average of the one or more of perturbed and normalized updates” in para. 0027 by averaging the gradients.
Re claim 13, see corresponding claim 5.
Allowable Subject Matter
Claims 2-4, 6-8, 10-12, 14-16, 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. – US 11,334,801
Yu et al. – US 2022/0108226
Zaccak et al. – US 2021/0360010
Peterson et al. – US 2021/0073677


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040. The examiner can normally be reached 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAC V HA/           Primary Examiner, Art Unit 2633